Action under the Jones Act (U. S. Code, tit. 46, § 688) to recover damages for personal injuries to a seaman, alleged to have been caused by negligence. Cross appeals from order dated September 19, 1944, granting plaintiff’s motion to strike from defendant Standard Fruit & Steamship Company’s amended answer the defense based on a two-year Statute of Limitations, and its setoff and counterclaim, as modified by order dated January 23, 1945, granting reargument and, on reargument, denying that part of the original motion which sought to strike out the defense of payment, described as “ set-off and counterclaim ”. Orders insofar as appealed from affirmed, without costs. It appears from the language of the Jones Act that the intention was to include amendments to the Employers’ Liability Act, such as that made by the act of August 11, 1939 (U. S. Code, tit. 45, § 56), increasing the period of limitation from two to three years. Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ., concur. [184 Misc. 348.]